     Case 1:18-cr-00454-WMR-LTW Document 4 Filed 11/19/18 Page 1 of 2



                                                    Q RI GINAbEo IN OPEN      u.s.D.C.   -
                                                                                                couRT
                                                                                             Atlanta


                                                                                   NOV 19 2018
                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGL\ :
                                                                               �
                                                                               ·
                                                                             JAM         ATI      ci erk

                                                                                               oeputv c1e
                                                                                                          rk
                                                    y
                                                                               -




                          ATLANTA DIVISION



   UNITED STATES OF AMERICA
                                              Criminal Indictment
         v.

                                              No.    l   1 8       C R       4 5 4
   MITCHELL DUNAHOO
                                                               -         -




THE GRAND JURY CHARGES THAT:

                                     Count One

      Between in or about October 2016, and continuing through in or about

August 2017, in the Northern District of Georgia, the defendant, MITCHELL

DUNAHOO, with the intent to harass and intimidate, used the mail, any

interactive computer service, electronic communications service, and electronic

communication system of interstate commerce, and any other facility of interstate

and foreign commerce, to engage in a course of conduct that caused, attempted to

cause, and would reasonably be expected to cause, substantial emotional distress

to Victim 1, all in violation of Title 18, United States Code, Section 2261A(2)(B).


                                    Count Two

      Between in or about October 2016, and continuing through in or about

August 2017, in the Northern District of Georgia, the defendant, MITCHELL

DUNAHOO,        made    repeated    telephone    calls   and   repeatedly            initiated

communication with a telecommunications device in interstate communications,

during which communication ensued, solely to harass a specific person receiving
     Case 1:18-cr-00454-WMR-LTW Document 4 Filed 11/19/18 Page 2 of 2




those communications, in violation of Title 47, United States Code, Section

223(a)(l)(E).



                                         A         TVLL&
                                             -----'-------
                                                                        BILL




                                              �� �    E




JILL E. STEINBERG
  Assistant United States Attorney
Georgia Bar No. 502042


600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, Georgia 30303
404-581-6000; Fax: 404-581-6181




                                     2
